I believe the orders appealed from should be affirmed. It was a fair question for the jury as to whether defendant was guilty of such gross negligence as would render him liable under the South Dakota so-called guest statute. When it is considered that defendant was exceeding the speed limit by 10 to 15 miles per hour, that it was nighttime, and that the road was surfaced with loose gravel, which every prudent driver knows or should know is dangerous and conducive to skidding and sluing, I believe the jury was justified in its verdict. Had the jury found for defendant in the first instance, I would not complain. But I do not think that this court should hold for the defendant as a matter of low where the jury has found *Page 98 
for plaintiffs. The jury had the facts before them, saw the witnesses, and adjudged defendant guilty of gross negligence. The evidence would support a finding either way. Their finding for plaintiffs should not be disturbed.